         Case 1:20-cv-00116-EGS Document 116 Filed 12/11/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                      )
 U.T., et al.,                                        )
                                                      )
                            Plaintiffs,               )
                 v.                                   ) No. 1:20-cv-00116 (EGS)
                                                      )
 WILLIAM BARR, et al.,                                )
                                                      )
                            Defendants.               )
                                                      )

   PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR LEAVE TO FILE
                      FIRST AMENDED COMPLAINT

        Defendants’ opposition provides no reason why Plaintiffs’ proposed First Amended

Complaint should not be permitted under Rule 15’s lenient standard. Defendants stress that

months have passed since Plaintiffs filed their original complaint, but they have not shown that

the delay is undue or that they would suffer any prejudice if the amendment were allowed.

Instead, Defendants primarily object on the ground that in their view the filing deadline in 8

U.S.C. § 1252(e)(3)(B) bars the new claims. But where, as here, plaintiffs timely challenge the

relevant expedited removal policies, those same plaintiffs amending their complaint to add new

claims does not violate the statutory bar on bringing new actions after 60 days.

   I.       The Proposed Amendment Is Appropriate Under Rule 15’s Lenient Standard.
        The Court should allow the proposed amendment under Rule 15(a)(2), which provides

that courts should “freely give leave” where justice requires. Although a court may deny leave

under certain circumstances, none of those is present here. See Pl.’s Br. (“Br.”), ECF No. 113-1,

at 7-10. Defendants emphasize that ten months have passed since Plaintiffs filed this action, but

Defendants do not cite a single case where the mere passage of time was sufficient to deny a

motion for leave. See Defs.’ Opp’n. (“Opp.”), ECF No. 114, at 1. Nor do Defendants contest that


                                                 1
          Case 1:20-cv-00116-EGS Document 116 Filed 12/11/20 Page 2 of 9




they must establish prejudice to overcome the rule that amendment is liberally permitted. Id.

Although Defendants note that the parties have briefed summary judgment motions, see id., they

do not explain why that fact justifies denying leave to amend. Those motions remain pending.

The Court can allow for supplemental briefs on the new claims, as Judge Moss recently directed

under similar circumstances. See Min. Order, Nw. Immigrant Rights Project v. USCIS, No. 19-

cv-3283-RDM (D.D.C. Aug. 29, 2020).

   II.      Because Plaintiffs Timely Filed This Action Challenging the Rule and DHS
            Guatemala Designation, § 1252(e)(3)(B) Does Not Bar Addition of the Proposed
            Claims.
         Plaintiffs timely filed an action under 8 U.S.C. § 1252(e)(3), challenging several new

written expedited removal policies, including the November 2019 Rule and Department of

Homeland Security (“DHS”) Guatemala Designation. The proposed amendment of Plaintiffs’

legal theories does not violate § 1252(e)(3)(B)’s bar on a plaintiff bringing a new “action” after

60 days. Indeed, § 1252(e)(3)(A) provides that “[j]udicial review of determinations under section

1225(b) and its implementation is available in an action instituted” in this Court—precisely what

Plaintiffs timely filed. 8 U.S. C. § 1252(e)(3)(A) (emphasis added). See Br. 19-20. As Plaintiffs

previously explained, the distinction between an action, or lawsuit, and a specific claim runs

throughout federal law generally, Br. 19 (citing Fed. R. Civ. P. 2 & 3), and throughout § 1252

specifically, Br. 20. Section 1252(e)(3)(B) thus does not bar the addition of new claims to a

timely filed action.

         Defendants incorrectly assert that American Immigration Lawyers Ass’n v. Reno (“AILA

I”), 18 F. Supp. 2d 38, 46-47 (D.D.C. 1998), holds that § 1252(e)(3) requires all claims to be

finalized within the 60-day window. Opp. 5-7. In AILA I, this Court rejected an attempt by new

plaintiffs to sue after 60 days to cure a jurisdictional defect in the original complaint. 18 F. Supp.

2d at 46-47. AILA I initially involved three consolidated lawsuits by immigration organizations

                                                  2
         Case 1:20-cv-00116-EGS Document 116 Filed 12/11/20 Page 3 of 9




and individual visa holders to challenge policies enacted to implement expedited removal. 18 F.

Supp. 2d at 41, 44-45. The Court eventually held that the organizational plaintiffs lacked

standing and that the visa holder plaintiffs had standing to challenge the policy only “as it relates

to them as visa holders.” Id. at 47, 52. In light of the possibility of such a ruling, new individual

plaintiffs with different immigration statuses attempted to join the suit after the 60-day deadline

elapsed to challenge the policies as applied to noncitizens other than visa holders, like asylum

seekers. See id. at 45-46, 47. The Court rejected as untimely this attempt by new parties with

different immigration statuses to fill the jurisdictional gap—the lack of a party with standing to

challenge provisions other than those governing visa holders. Id. at 46-47.

        Notably, this Court’s holding was consistent with broader principles, which treat as new

“actions” similar attempts by strangers to an original suit to intervene to fill a jurisdictional gap

in that suit. For example, the Supreme Court has treated adding new parties to assert jurisdiction

over claims that the original plaintiffs lacked standing to assert as equivalent to initiating a new

action. See Janus v. Am. Fed’n of State, Cty., & Mun. Employees, Council 31, 138 S. Ct. 2448,

2462 (2018) (motion to intervene in jurisdictionally defective suit was “essentially . . . the

operative complaint in a new lawsuit”). Circuit courts have likewise held that a court has

discretion to allow intervention in a jurisdictionally defective suit by treating the “pleading of an

intervener as a separate action.” Fuller v. Volk, 351 F.2d 323, 328 (3d Cir. 1965); see also

Disability Advocates, Inc. v. New York Coal. for Quality Assisted Living, Inc., 675 F.3d 149, 161

(2d Cir. 2012); Benavidez v. Eu, 34 F.3d 825, 830 (9th Cir. 1994); Miller & Miller Auctioneers,

Inc. v. G.W. Murphy Indus., Inc., 472 F.2d 893, 895 (10th Cir. 1973).

        Here, no new time-barred plaintiffs, previously uninvolved in the litigation, seek to join

the action to establish a basis for jurisdiction that the original plaintiffs lacked; Plaintiffs simply



                                                   3
         Case 1:20-cv-00116-EGS Document 116 Filed 12/11/20 Page 4 of 9




assert new legal theories as to unlawfulness of the same November 2019 Rule and DHS

Guatemala Designation that they challenged in their timely action. Cf. United States v. Walker

River Irrigation Dist., 890 F.3d 1161, 1172 (9th Cir. 2018) (holding that newly asserted

counterclaims between original parties to litigation were not a “new action” for claim preclusion

purposes). The proposed amended claims are therefore part of the same original action, which

was filed within the 60-day deadline.

       Defendants cite various cases brought under § 1252(e)(3), but not one of those cases

holds that the 60-day filing deadline precludes plaintiffs who timely filed from adding additional

grounds to invalidate the same written policies they have always challenged in their action. See

Opp. 3, 6. Those cases dismissed claims as untimely under § 1252(e)(3)(B) either because the

initial lawsuits were filed after the 60-day deadline, M.M.V. v. Barr, 456 F. Supp. 3d 193, 220

(D.D.C. 2020), appeal filed, No. 20-5106 (D.C. Cir. Apr. 28, 2020); Vijender v. Wolf, No. 19-

CV-3337 (APM), 2020 WL 1935556, at *1 (D.D.C. Apr. 22, 2020); Dugdale v. U.S. Customs &

Border Prot., 88 F. Supp. 3d 1, 8 (D.D.C. 2015), or because, as in AILA, new plaintiffs attempted

to challenge the policies after the deadline, M.M.V., 456 F. Supp. 3d at 220.

       Defendants unpersuasively attempt to read the term “action” in § 1252(e)(3) as

synonymous with “claim” by citing a series of differently constructed statutes governing the time

period in which specific statutory claims can be brought. Opp. 6-7. Although these statutes of

limitations contain the word “action,” that is where their similarity to § 1252(e)(3) ends. In each

statute, there is additional language limiting the time for filing a specific claim. See Opp. 6

(citing 15 U.S.C. § 15b (governing filing limit on “[a]ny action to enforce any cause of action

under section 15, 15a, or 15c [antitrust claims]”) and 42 U.S.C. § 2000e-16(c) (governing time to

file a “civil action as provided in section 2000e-5 [enforcement provisions for listed unlawful



                                                  4
         Case 1:20-cv-00116-EGS Document 116 Filed 12/11/20 Page 5 of 9




employment practices claims]”)). 1 In other words, because those statutes place a time limit for

asserting a particular claim, it makes sense that the limit applies regardless of whether that

untimely claim is asserted in a new suit or an existing suit. By contrast, § 1252(e)(3) does not say

anything about when a particular claim must be asserted, only when the overall action must be

filed. 8 U.S.C. § 1252(e)(3)(A)(i)-(ii) (providing for an “action” challenging the lawfulness of

new expedited removal policies); 8 U.S.C. § 1252(e)(3)(B) (providing that such “action” must be

brought within 60 days of the policy’s implementation).

       Wiren v. Paramount Pictures, 206 F.2d 465 (D.C. Cir. 1953), is inapposite for essentially

the same reason. The statute of limitations period at issue there was likewise pegged to the

accrual of a specific claim—fraud. See id. at 467 (citing D.C. Code § 12-201 (1951) (establishing

three-year limitations period for all claims not specified to have different limitations period)).

Although, like the other provisions Defendants cite, that statute used the word “action,” the

context makes plain that the limitations period was tied to assertion of that particular claim—i.e.,

cause of action. See Perry v. Scholar, 696 F. Supp. 2d 91, 96 (D.D.C. 2010) (interpreting

subsequent version of statute containing the same relevant phrasing to provide that “a cause of

action can be brought within the given time period from when ‘the time the right to maintain the

action accrues.’”) (emphasis added). Again, § 1252(e)(3) is tied to filing an action challenging

the implementation of a policy, not the assertion of any particular claim.

       If anything, Defendants’ various statutes and cases just underscore that context matters in

interpreting statutory deadlines. And as previously explained, unlike the statutes on which



1
  Meijer, Inc. v. Biovail Corp., 533 F.3d 857, 866 (D.C. Cir. 2008), and Jones v. Bernanke, 557
F.3d 670, 675 (D.C. Cir. 2009), simply hold that these claim-specific statutes of limitations
found in 15 U.S.C. § 15b and 42 U.S.C. § 2000e-16(c), respectively, preclude a plaintiff from
adding that particular claim type to an action after the deadline elapses, unless it relates back to
the original complaint.
                                                  5
         Case 1:20-cv-00116-EGS Document 116 Filed 12/11/20 Page 6 of 9




Defendants rely, § 1252 uses the terms “claim” and “action” separately and in some instances,

disjunctively. See Br. 20; see also 8 U.S.C. § 1252(b)(5), (b)(7)(B) (addressing nationality

“claims”); 1252(f)(1) (limitation on judicial review that applies regardless of “nature of the

action or claim”); 1252(g) (barring review of any “type of cause or claim”). “[T]he use of

different words or terms within a statute demonstrates that Congress intended to convey a

different meaning for those words.” Cherokee Nation v. Nash, 267 F. Supp. 3d 86, 120 (D.D.C.

2017) (citation omitted); see also Loughrin v. United States, 573 U.S. 351, 357 (2014) (the word

“or” is customarily “disjunctive, that is, the words it connects are to be given separate

meanings”) (internal quotation marks omitted). Whatever may be true in other statutes, the

distinct usage of “claim” and “action” in § 1252 forecloses Defendants’ attempt to read those

words to mean the same thing in the § 1252(e)(3) context.

       Unable to ground its reading in the statute’s text, Defendants fall back on an appeal to the

congressional goal of expediting these challenges. But its grave warnings that allowing post-

deadline claim amendment would lead to unending delay are exaggerated. Opp. 6. Congress

provided for the ordinary Federal Rules of Civil Procedure to govern § 1252(e)(3) challenges,

with the irrelevant exception of Rule 23’s class action procedures as provided in § 1252(e)(1)(B).

And these rules give judges ample tools to manage the course of litigation to prevent bad faith

conduct or successive amendments that would unduly delay a case or prejudice the government,

including through case management deadlines and discretion to deny leave to amend where

inappropriate. To be sure, Congress generally instructed courts to expeditiously resolve

challenges to expedited removal policies. See 8 U.S.C. § 1252(e)(3)(D). But that only undercuts

Defendants’ argument to read an inflexible rule into the statute: By giving only a general

direction, Congress wisely left the details of such case management to the sound discretion of the



                                                 6
         Case 1:20-cv-00116-EGS Document 116 Filed 12/11/20 Page 7 of 9




courts, which of course know how to manage their dockets and expedite litigation when

appropriate.

       Moreover, any interest Congress expressed in prompt resolution of § 1252(e)(3) actions

was balanced against Congress’s clear intent to ensure that the legality of the expedited removal

system could be fairly tested in court—which was, after all, the purpose of enacting this systemic

review scheme. That countervailing goal would be frustrated by Defendants’ wooden rule

against adding any new claims. Under Defendants’ interpretation, plaintiffs subjected to an

illegal expedited removal policy on the 59th day after the policy was implemented, and forced to

hastily file a skeletal complaint challenging the policy before the deadline, would be forever

barred from amending their legal theories—even a day after the deadline elapsed, and even if

further inquiry revealed additional grounds for challenging the policy. That rule is particularly

illogical and inconsistent with the balance Congress struck in the context of existing plaintiffs

amending in new legal claims. As here, there is a limited universe of claims any such plaintiff

could add during the course of litigation. Flexibility in permitting some such amendments will

minimally impact the goal of expediting litigation, but greatly contribute to the countervailing

goal of fairly and fully assessing the lawfulness of expedited removal policies.

       That Defendants ignore the vital role Congress envisioned for § 1252(e)(3) as a check on

unlawful expedited removal policies is nothing new. Indeed, the government has repeatedly

offered cramped, inflexible interpretations of § 1252(e)(3) in recent cases, invoking the same

congressional interest in speed and limited review and ignoring contrary interests advanced by

the statute. But those narrow interpretations have been rejected across the board by the Circuit,

which has repeatedly emphasized that the section must be read generously in light of the




                                                 7
           Case 1:20-cv-00116-EGS Document 116 Filed 12/11/20 Page 8 of 9




presumption in favor of review. See Grace v. Barr, 965 F.3d 883, 896 (D.C. Cir. 2020); Make

the Rd. New York v. Wolf, 962 F.3d 612, 623 (D.C. Cir. 2020).

         Finally, Defendants argue that § 1252(e)(3)(B)’s action filing deadline is “jurisdictional”

and, therefore, Plaintiffs’ cannot rely on the “relation back” doctrine, Opp. 4, or equitable tolling,

Opp. 8-10. These contentions are irrelevant here. Regardless of whether the statute is deemed

“jurisdictional,” 2 its plain terms do not place limitations on when additional claims may be

raised by plaintiffs who have met the requirements of § 1252(e)(3). Thus, Plaintiffs need not rely

on such equitable doctrines that might excuse an untimely action filing.

                                              CONCLUSION

         For the foregoing reasons, the Court should grant Plaintiffs leave to file a First Amended

Complaint.


Dated: December 11, 2020                          Respectfully submitted,

                                                    /s/ Katrina Eiland
    Keren Zwick (D.D.C. Bar. No. IL0055)           Katrina Eiland*
    Gianna Borroto***                              Julie Veroff*
    Ruben Loyo***                                  Morgan Russell*
    Mark Fleming***                                Stephen B. Kang*
    Charles G. Roth***                             American Civil Liberties Union Foundation
    National Immigrant Justice Center              Immigrants’ Rights Project
    224 S. Michigan Avenue, Suite 600              39 Drumm Street
    Chicago, IL 60604                              San Francisco, CA 94111
    (312) 660-1370                                 (415) 343-0770


2
  Plaintiffs recognize that this Court previously indicated in AILA I, 18 F. Supp. 2d at 47, that the
filing deadline is jurisdictional, but AILA predates the Supreme Court’s decisions requiring a
clear statement from Congress for jurisdictional rules. See Sebelius v. Auburn Reg’l Med. Ctr.,
568 U.S. 145, 153 (2013) (quoting Arbaugh v. Y&H Corp., 546 U.S. 500, 515-16 (2006)) (absent
a “clear statement,” courts “‘should treat the [limitations rule] as nonjurisdictional’”). The D.C.
Circuit is currently considering this question in M.M.V. v. Barr, No. 20-5106 (D.C. Cir. 2020).
As noted, however, the question is not material here because Plaintiffs’ action under § 1252(e)(3)
was timely filed within 60 days of the policies’ implementation.
                                                  8
       Case 1:20-cv-00116-EGS Document 116 Filed 12/11/20 Page 9 of 9




Arthur B. Spitzer (D.C. Bar No. 235960)     Omar Jadwat*
Scott Michelman (D.C. Bar No. 1006945)      Lee Gelernt*
American Civil Liberties Union Foundation   Noor Zafar**
of the District of Columbia                 Ming Cheung**
915 15th Street, NW, 2nd floor              American Civil Liberties Union Foundation,
Washington, D.C. 20005                      Immigrants’ Rights Project
(202) 457-0800                              125 Broad Street, 18th Floor
                                            New York, NY 10004
Blaine Bookey*                              (212) 549-2660
Annie Daher*
Sayoni Maitra*                              Hardy Vieux (D.C. Bar No. 474762)
Karen Musalo*                               Patricia Stottlemyer (D.C. Bar No. 888252536)
Center for Gender & Refugee Studies         Human Rights First
200 McAllister St.                          805 15th Street, N.W., Suite 900
San Francisco, CA 94102                     Washington, D.C. 20005
(415) 565-4877                              (202) 547-5692




                                            Attorneys for Plaintiffs
                                            * Admitted Pro Hac Vice
                                            ** Pro hac Vice Forthcoming
                                            ***Admitted Pro Bono




                                            9
